Name: Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the administration of Community tariff quotas for certain wines originating in the Republic of Croatia, in the former Yugoslav Republic of Macedonia and in the Republic of Slovenia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32001R2597Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the administration of Community tariff quotas for certain wines originating in the Republic of Croatia, in the former Yugoslav Republic of Macedonia and in the Republic of Slovenia Official Journal L 345 , 29/12/2001 P. 0035 - 0040Commission Regulation (EC) No 2597/2001of 28 December 2001opening and providing for the administration of Community tariff quotas for certain wines originating in the Republic of Croatia, in the former Yugoslav Republic of Macedonia and in the Republic of SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/919/EC of 3 December 2001 on the conclusion of an Additional Protocol to the Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(1), and in particular Articles 3 and 4 thereof,Having regard to Council Decision 2001/918/EC of 3 December 2001 on the conclusion of an Additional Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(2), and in particular Articles 3 and 4 thereof,Having regard to Council Decision 2001/917/EC of 3 December 2001 on the conclusion of an Additional Protocol to the Interim Agreement between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(3), and in particular Articles 3 and 4 thereof,Having regard to Council Decision 2001/916/EC of 3 December 2001 on the conclusion of an Additional Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(4), and in particular Articles 3 and 4 thereof,Having regard to Council Decision 2001/920/EC of 4 December 2001 on the conclusion of an Additional Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(5), and in particular Articles 3 and 4 thereof,Whereas:(1) The additional protocols (hereinafter: additional protocols on wine) concluded by Decisions 2001/919/EC, 2001/918/EC, 2001/917/EC, 2001/916/EC and 2001/920/EC with the Republic of Croatia, with the former Yugoslav Republic of Macedonia and with the Republic of Slovenia, provide for reciprocal preferential concessions for certain wines, reciprocal recognition, protection and control of wine names and reciprocal recognition, protection and control of designations for spirits and aromatised drinks. Those Protocols should be applied with effect from 1 January 2002.(2) In Annex I to each of those Additional Protocols on wine, individual tariff quotas are granted in respect of imports into the Community of certain wines originating in the Republic of Croatia, the former Yugoslav Republic of Macedonia and the Republic of Slovenia. These individual tariff quotas are provided out of the global tariff quota of 545000 hl opened within Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(6), as amended by Regulation (EC) No 2563/2000(7).(3) The individual tariff quotas provided for in the Additional Protocols on wine are annual and are repeated for an indeterminate period. Therefore the Commission should adopt the implementing measures for the opening and the administration of those Community tariff quotas.(4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8), as last amended by Regulation (EC) No 993/2001(9), has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations.(5) Particular care should be taken to ensure that all Community importers have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted.(6) In order to ensure the efficiency of a common administration of these quotas, Member States should be authorised to draw from the quota volumes the necessary quantities corresponding to actual imports. However, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly. For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, take place by telematic link.(7) The benefit from the exemption of customs duty within the tariff quotas provided for in the Additional Protocols on wine should be suspended for the Republic of Croatia, the former Yugoslav Republic of Macedonia or the Republic of Slovenia if any of these countries pays export subsidies for the products in question.(8) Entitlement to benefit from individual Community tariff quotas should be subject to the presentation of a V I 1 document or a V I 2 extract in accordance with Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(10).(9) The individual tariff quotas for certain wines originating in the Republic of Croatia and in the Republic of Slovenia should be progressively increased subject to specific conditions indicated in the Additional Protocols on wine. In particular, the annual increase may be applied only if at least 80 % of the individual tariff quotas opened within the previous year has been used. Consequently, the Commission should review the volumes used each year and should adopt provisions to implement any necessary adjustment of those volumes for Croatia or Slovenia.(10) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 11. When wines, listed in the Annex, originating in the Republic of Croatia, in the former Yugoslav Republic of Macedonia or in the Republic of Slovenia are put into free circulation in the Community, they shall benefit from an exemption of customs duty, within the limits of the annual Community tariff quotas specified in this Annex and in accordance with the provisions set out in this Regulation.2. If any of the countries concerned pay export subsidies in respect of the relevant products, exemption from customs duty within the tariff quotas provided for in the Additional Protocols concluded by Decisions 2001/919/EC, 2001/918/EC, 2001/917/EC, 2001/916/EC and 2001/920/EC (hereinafter additional protocols on wine) shall be suspended in the case of that country.Article 2Entitlement to benefit from the Community tariff quotas referred to in Article 1(1) shall be subject to the presentation of a V I 1 document or a V I 2 extract in accordance with Regulation (EC) No 883/2001.Article 3Notwithstanding the conditions laid down in point 5(a) of Annex I to each of the Additional Protocols on wine, imports of wine within the Community tariff quotas referred to in Article 1(1) shall be subject to the provisions laid down in the applicable Protocols with respect to the definition of the concept of originating products and methods of administrative cooperation, to the Interim Agreement between the European Community and the Republic of Croatia and to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia and to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, as well as to the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part.Article 41. The tariff quotas referred to in this Regulation shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.2. Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.3. Communications concerning the management of tariff quotas between the Member States and the Commission shall be effected, as far as possible, by telematic link.Article 51. The individual tariff quotas for the wines originating in Croatia and Slovenia referred to in Parts I and III of the Annex under order Nos 09.1588 and 09.1548 shall be increased every year.2. The annual increase referred to in paragraph 1 may be applied only if at least 80 % of the respective volume opened within the previous year has been used.The Commission shall review the volumes used each year and shall adopt provisions to implement any necessary adjustment of those volumes for Croatia or Slovenia.Article 6The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation.Article 7This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 342, 27.12.2001, p. 60.(2) OJ L 342, 27.12.2001, p. 42.(3) OJ L 342, 27.12.2001, p. 24.(4) OJ L 342, 27.12.2001, p. 6.(5) OJ L 342, 27.12.2001, p. 79.(6) OJ L 240, 23.9.2000, p. 1.(7) OJ L 295, 23.11.2000, p. 1.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 141, 28.5.2001, p. 1.(10) OJ L 128, 10.5.2001, p. 1.ANNEXNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of these Annexes, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART I: CROATIA>TABLE>PART II: FORMER YUGOSLAV REPUBLIC OF MACEDONIA>TABLE>PART III: SLOVENIA>TABLE>